Citation Nr: 1016728	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1972 
to September 1972, and in the Navy from December 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In September 2006, the Veteran testified at a Travel Board 
hearing in support of his claim before the undersigned Acting 
Veterans Law Judge.  At the hearing, he submitted additional 
evidence and waived his right to have it initially considered 
by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

In December 2007, the Board reopened the Veteran's claim for 
service connection because he had submitted new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
then remanded this case to the RO via the Appeals Management 
Center (AMC) so that additional records could be obtained and 
so the Veteran could undergo a VA psychiatric examination.  

Unfortunately, this appeal must again be REMANDED to the RO 
via the AMC in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran is entitled to substantial compliance with the 
Board's December 2007 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).   Unfortunately, the Agency of Original 
Jurisdiction (AOJ) did not fully comply with two of the 
Board's remand instructions and, as a result, this case must 
again be remanded.  

First, the Board directed the AOJ to obtain any available 
records from the Army Board for the Correction of Military 
Records (BCMR) relating to a change in the Veteran's 
character of discharge.  At his September 2006 Travel Board 
hearing, the Veteran testified that his discharge had been 
upgraded to "honorable."  See Hearing Transcript at 5.  The 
AOJ contacted the National Personnel Records Center (NPRC) 
and received a negative response.  However, as discussed in 
the Veteran's representative's July 2009 statement, the NPRC 
may not be the proper venue to contact regarding these 
records.  Accordingly, a remand is required so that the AOJ 
may contact the BCMR, the Joint Services Records Research 
Center (JSRRC), or any other appropriate location for 
purposes of obtaining the records related to the upgrade of 
the character of the Veteran's discharge.  If the records 
cannot be obtained, all efforts must be fully documented and 
appropriate notification provided to the Veteran.  See 
38 U.S.C. § 5103A(b)(2); 38 C.F.R. § 3.159(e); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, 2.I.59.  

Second, as directed by the December 2007 remand, the Veteran 
underwent a VA psychiatric examination in April 2009.  The 
examiner provided an etiology opinion and rationale regarding 
whether the Veteran's psychiatric disorder was caused by his 
periods of military service.  The examiner's rationale for 
finding that the psychiatric disorder was not caused by 
service was, in part, related to the assessment that the 
Veteran had reported experiencing symptoms of a psychiatric 
disorder prior to entering the military.  This report raises 
the theory of aggravation of a preexisting condition for 
service connection purposes.  The examiner did not, however, 
provide an etiology opinion or supporting rationale with 
regard to this newly raised theory of entitlement, and 
therefore the case must be returned to the examiner so that 
he may provide an opinion regarding aggravation and that 
directly addresses the question of whether the condition is 
related to an event, injury, or disease in service.  Once VA 
has provided a VA examination, it is required to provide an 
adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Because the theory of aggravation was raised at the April 
2009 examination, it must be addressed.  The Board 
acknowledges that several attempts were made to secure the 
Veteran's service treatment records (STRs) from the NPRC.  
Since his STRs are missing, the Board has a heightened duty 
to explain the reasons and bases for its findings and 
conclusions.  See O'Hare vs. Derwinski, 1 Vet. App. 365 
(1991).  The absence of some or all of the Veteran's STRs 
does not obviate the need for him to have medical nexus 
evidence linking his psychiatric disorder to his military 
service.  See Russo v. Brown, 9 Vet. App. 46 (1996).   Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).  

With respect to the matter of aggravation of a preexisting 
condition, it is observed that this theory of service 
connection has a different evidentiary standard than the 
theory of direct service connection.  Every Veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the disease 
or injury existed before acceptance and enrollment, and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.   
A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

In order to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the examiner 
must specifically indicate what evidence he or she is relying 
upon, other than just the Veteran's non-documented report 
during the last examination, that a psychiatric disorder 
existed prior to service.  If the examiner so finds, he or 
she must then opine as to whether the psychiatric condition 
was aggravated beyond its natural progression during service.  



Accordingly, this case is REMANDED for the following actions:

1.  Contact the Army Board for the 
Correction of Military Records (BCMR), 
the Joint Services Records Research 
Center (JSRRC), or any other appropriate 
location for purposes of obtaining the 
records related to the upgrade of the 
character of the Veteran's discharge.  If 
such records are not available or do not 
exist, a negative reply is required.  If 
the records cannot be obtained, all 
efforts must be fully documented and 
appropriate notification provided to the 
Veteran.  See 38 U.S.C. § 5103A(b)(2); 
38 C.F.R. § 3.159(e); VA Adjudication 
Procedure Manual, M21-1MR, Part III, 
Subpart iii, 2.I.59.  

2.  The AOJ should contact the Veteran 
and request that he provide information 
concerning his report of having 
experienced symptoms of a psychiatric 
disorder prior to entering military 
service, to include information 
concerning where, when, and from whom he 
received any psychiatric treatment.  

3.  Following the completion of the 
above, return the prior examination 
report and the claims folder to the 
examiner who provided the April 2009 
examination.  If he is no longer 
available, schedule the Veteran for a new 
psychiatric examination.  

Either the examiner who performed the 
April 2009 examination or a new examiner 
must determine the nature, extent, and 
etiology of any psychiatric disorder 
diagnosed, including PTSD and dysthymic 
disorder.  The claims folder must be made 
available for the examiner to review.  
All pertinent pathology should be noted 
in the report.  

With regard to any diagnosed psychiatric 
disorders, the examiner should provide an 
opinion as to whether any diagnosed 
psychiatric disorder is (a) at least as 
likely as not (i.e., at least a 50 
percent probability or greater) 
etiologically related to an event, 
injury, or disease in service, or 
(b) existed prior to service and was 
chronically aggravated during the 
Veteran's period of service beyond its 
natural progression.  With respect to any 
medical finding that the condition 
preexisted service, the examiner must 
specifically indicate what evidence he or 
she is relying upon, other than just the 
Veteran's non-documented report during 
the last examination, that a psychiatric 
disorder existed prior to service.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide a requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

4.  After all of the above has been 
accomplished, the AOJ should readjudicate 
the claim.  If the disposition remains 
unfavorable, send the Veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.  

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


